Citation Nr: 0432708	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  99-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from November 1962 to October 
1965, December 1965 to December 1968, and April 1969 to April 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at a Video Teleconference Hearing in 
January 2001 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony is associated with the 
claims file.

In March 2001, the Board remanded the case to the RO for 
additional development, and the RO returned the case to the 
Board for further appellate review.  The veteran's 
representative submitted additional comments on the veteran's 
behalf in November 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Regrettably, this case still is not yet ready for appellate 
review.  The Board concurs with the veteran's 
representative's observation that the RO clearly exerted 
conscientious efforts to comply with the March 2001 remand 
but omitted complying with one of the most important 
directives of the Remand, which was to arrange an appropriate 
examination for a nexus opinion.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The Board further notes that, in compliance with the March 
2001 Remand, the RO asked Dr. Smith to provide the treatment 
records he maintained on the veteran and the reason for his 
opinion that the veteran's current left knee disability is 
related to his active service.  He replied that he had no 
records on the named patient.  The RO requested records for 
"[redacted],"(the name on the header of this document) and did 
not include the veteran's Social Security Account Number 
(SSAN).  The Board notes, however, that the case file 
reflects that Dr. Smith's records reflect the veteran's name 
as, "[redacted]," [redacted]. A request which includes identity of the 
veteran under this name and with his SSAN number may yield a 
positive result.  

Accordingly, the case is REMANDED for the following:

1.  The RO should again request that Dr. 
Smith proffer an opinion on the etiology 
of the veteran's left knee disability 
which includes his findings and reasons 
for his opinion.  The RO should include 
all names by which the veteran has been 
known, as well as his SSAN, to assist 
his private provider in locating his 
treatment records.

2.  After the above is complete, and 
whether or not records are obtained, the 
RO should arrange for an appropriate 
examination to determine the etiology of 
the veteran's left knee disability.  
Request the examiner to render an 
opinion as to whether it is as least as 
likely as not (probability of at least 
50 percent) that the veteran's left knee 
disability is related to the in-service 
injury sustained in November 1966, or 
other in-service event documented in the 
service medical records.  Should Dr. 
Smith proffer an opinion, the VA 
examiner should be asked to consider Dr. 
Smith's opinion and to comment on it.  A 
detailed explanation should be provided 
for any opinion expressed.  The RO 
should ensure that the claim file is 
provided to the examiner for review 
prior to entering an opinion.  If a 
response cannot be made without resort 
to speculation, that too should be set 
forth in the claims file.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that the benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


